Citation Nr: 0810852	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-32 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation for generalized anxiety 
disorder/dysthymic disorder with psychogenic tremor (claimed 
as depression) in excess of 50 percent prior to July 8, 2005, 
and in excess of 70 percent, from July 8, 2005.  

2.  Entitlement to an evaluation for disc herniation at L4-5, 
disc bulge at L5-S1, facet degenerative joint disease in 
excess of 20 percent prior to August 31, 2006, and in excess 
of 40 percent from August 31, 2006.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which assigned a 50 percent 
evaluation for the veteran's generalized anxiety 
disorder/dysthymic disorder with psychogenic tremor.  It is 
also on appeal from a June 2004 rating decision that denied 
an evaluation in excess of 20 percent for disc herniation at 
L4-5, disc bulge at L5-S1, facet degenerative joint disease.

During the pendency of the appeal, a November 2006 rating 
decision increased the evaluation for the veteran's 
psychiatric disability to 70 percent, effective July 8, 2005, 
and increased the evaluation for the veteran's low back 
disability to 40 percent, effective August 31, 2006.  The 
rating decision also granted a TDIU, effective July 8, 2005.  


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that prior to 
July 8, 2005, the veteran's service-connected psychiatric 
disability resulted in occupational and social impairment, 
with deficiencies in work, family relations and mood, due to 
suicidal ideation, near-continuous panic or depression, 
impaired impulse control, some neglect of personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships; it did not result in gross 
impairment in communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, or intermittent 
inability to perform activities of daily living.

2.  The competent medical evidence demonstrates that on and 
after July 8, 2005, the veteran's service-connected 
psychiatric disability has resulted in gross impairment in 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, and intermittent inability 
to perform activities of daily living.

3.  The competent medical evidence demonstrates that prior to 
August 23, 2005, the veteran's low back disability did not 
result in incapacitating episodes or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  

4.  The competent medical evidence demonstrates that, 
beginning August 22, 2005, the veteran reported exacerbation 
of back pain which required evaluation for pain management, 
physical therapy, and a TENS unit, among other modalities for 
pain reduction, and which resulted in pain with almost all 
movement of the back, but there is no unfavorable ankylosis 
of the thoracolumbar spine, since the veteran retains some 
motion in all planes, but with pain.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for generalized 
anxiety disorder/dysthymic disorder with psychogenic tremor, 
prior to July 8, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for a 100 percent evaluation for generalized 
anxiety disorder/dysthymic disorder with psychogenic tremor, 
from July 8, 2005, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2007).

3.  The criteria for an evaluation for disc herniation at L4-
5, disc bulge at L5-S1, facet degenerative joint disease in 
excess of 20 percent prior to August 22, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (September 26, 
2003).

4.  The criteria for an evaluation for disc herniation at L4-
5, disc bulge at L5-S1, facet degenerative joint disease in 
excess of 40 percent from August 22, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In the case, the VCAA duty to notify was satisfied subsequent 
to the initial AOJ decisions by way of a July 2006 letter 
sent to the appellant that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a rating decision dated in November 2006, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  Correspondence 
to the veteran dated in September 2005 and July 2006 provided 
him adequate notice of the pertinent diagnostic codes.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, July 2006 
correspondence provided required rating criteria and 
effective date provisions with respect to the claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has been afforded VA examinations in connection with 
each issue on appeal.  No other possibly-relevant records 
have been identified by the veteran.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records.  The appellant was afforded VA 
medical examinations in October 2003, April 2005 and August 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In July 2006, the veteran indicated he had no 
other evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Claim for increased evaluations for psychiatric disability

Turning to the veteran's psychiatric claim, VA has evaluated 
it as generalized anxiety disorder.  The Rating Schedule 
provides that a 50 percent evaluation for generalized anxiety 
disorder is warranted by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9400.

A 70 percent evaluation for generalized anxiety disorder is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities: speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9400.

A 100 percent evaluation for generalized anxiety disorder is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Diagnostic Code 9400.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2007).

According to the GAF Scale, a score between 41 and 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in 
original).  A score between 21 and 30 represents that 
behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.  

Based on a thorough review of the record, the Board finds 
that the evidence supports a 70 percent evaluation prior to 
July 8, 2005, and a 100 percent evaluation from July 8, 2005.  
The preponderance of the evidence is against entitlement to 
an evaluation in excess of 70 percent prior to July 8, 2005.  

The evidence dated prior to July 8, 2005 includes the report 
of an October 2003 VA examination relating that the veteran 
was in the process of getting a divorce.  He lived with his 
mother and had contact with his two children.  He had pushed 
his wife and was now paying a fine and serving probation.  
The veteran reported decreased appetite, decreased energy, 
depression, and worry about his children, health, finances 
and having to interact with people.  

On examination, the veteran was dysphoric but tense.  He was 
tremulous and his hands shook and he appeared to have a bit 
of a nervous tic in his eyes.  Thought content and processes 
were within normal limits.  He admitted suicidal ideation 
without current plan or intent.  He admitted to outbursts of 
anger but denied homicidal ideation.  He said he was largely 
able to maintain his personal hygiene and perform activities 
of daily living but it was not unusual for him to go days at 
a time laying in bed.  He was alert and oriented times 4.  

The examiner summarized that the veteran reported excessive 
worry that he found difficult to control.  He had 
restlessness, fatigue, difficulty concentrating, 
irritability, tension and sleep disturbance.  He was 
significantly distressed by symptoms of anxiety and they 
impaired his social and occupational functioning.  He 
reported depressed mood, marginally diminished interest in 
pleasure and activities, and loss of appetite.  He had 
hypersomnia during the day and insomnia at night, fatigue and 
loss of energy, feelings of worthlessness, diminished ability 
to concentrate and suicidal ideation.  He spent virtually all 
of his time at home and had only one friend with whom he had 
any contact.  His wife was afraid of him.  At this time, the 
veteran's symptoms fell in the severe range and he appeared 
to be significantly disabled by his symptoms of anxiety and 
depression.  The Axis I diagnosis was generalized anxiety 
disorder, major depressive disorder, recurrent, severe 
without psychotic features.  The Axis V GAF score was 45, 
current.  

A VA discharge summary provides that the veteran was 
hospitalized from October 17 to November 7, 2003, with 
complaints of increasing depression with suicidal ideas, 
feelings of sadness and worthlessness, and anger toward his 
mother, sister and wife.  At admission, he reported mild 
hallucinations telling him to hurt his family for about 2-3 
months that sometimes disrupted his sleep.  The Axis I 
diagnosis was schizoaffective disorder and the Axis V GAF 
score was 30-75.  

A November VA discharge summary provides that the veteran was 
readmitted from November 17-19, 2003, when he presented 
himself complaining of nightmares about violent behavior such 
as hurting his wife or other people.  At entrance, he had 
vague hallucinations of voices and nightmares and vague 
worries about hurting people and what he might do.  He had 
psychotic symptoms.  The Axis I diagnosis remained 
schizoaffective disorder and the Axis V GAF score remained 
30-75.  

An April 2005 VA outpatient progress note provides that the 
veteran was on probation for family problems with his 17-year 
old daughter, was in the process of divorcing his wife, did 
not have much social support, and reported being ganged up on 
by his family.  His sister had signed a complaint against him 
for a harassing phone call.  

The report of an April 2005 VA examination provides that the 
veteran reported continuing problems being around other 
people and seldom left his home.  The veteran had begun 
having auditory hallucinations.  The veteran was on probation 
after he had been arrested for pulling his 17-year old 
daughter out of a car after she hit him.  The veteran 
reported he would wake up, take his medicine and go back to 
bed.  He lived with his mother.  His sister took care of his 
money because people had taken advantage of him financially.  

On examination, the veteran's thought content and processes 
were within normal limits.  There was no evidence of 
delusions or hallucinations.  He had morbid preoccupation 
with death but denied suicidal ideation.  He admitted to 
difficulty controlling his temper but denied homicidal 
ideation.  He was able to maintain his personal hygiene and 
activities of daily living but due to the severity of his 
depression he often neglected those responsibilities.  He was 
alert and oriented times four.  

The examiner summarized that the veteran experienced feelings 
of being on edge, easily fatigued, and having difficulty 
concentrating.  He was irritable and had sleep disturbances.  
He endorsed significant depression symptoms.  He reported 
that he was no longer hallucinating but continued to describe 
a depressed mood, diminished interest in activities, loss of 
appetite and subsequent weight loss, sleep disturbance, loss 
of energy, feelings of worthlessness, diminished ability to 
concentrate, recurrent thoughts of death, and psychomotor 
retardation.  The veteran essentially isolated himself at 
home all the time and had absolutely no meaningful social 
relationships.  He continued to have significant problems 
coping with his anger.  

The Axis I diagnosis was generalized anxiety disorder, major 
depressive disorder, recurrent, severe without psychotic 
features, chronic without inter-episode recovery.  The Axis I 
GAF score was 45 (current).  

The foregoing records show that, prior to July 8, 2005, the 
veteran's service-connected psychiatric disability resulted 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations and mood, 
due to such symptoms as suicidal ideation; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  These symptoms warrant a 
70 percent under Diagnostic Code 9400.

The foregoing records do not, however, show that the veteran 
met the criteria for a 100 percent evaluation under 
Diagnostic Code 9400.  They are negative for gross impairment 
in thought processes or communication.  Although the veteran 
had hallucinations, which required hospitalization in 2003, 
the examiner who conducted April 2005 concluded that these 
hallucinations did not persist after the veteran's 
medications were changed in late 2003.  Therefore, he did not 
have persistent delusions or hallucinations during the period 
at issue.  There is no evidence of grossly inappropriate 
behavior after his discharge from VA hospitalization in late 
2003.  He did not present a persistent danger of hurting 
himself or others, although he did have difficulty 
controlling his temper and has infrequent violent outbursts 
during the period at issue, but not of such frequency as to 
represent a persistent threat.  Despite his isolative 
behaviors, the veteran continued to perform activities of 
daily living (including maintenance of minimal personal 
hygiene).  He was not disoriented to time or place and was 
able to remember names of close relatives, his prior 
occupation, and his own name.  

The Board is aware that a January 1996 decision by the Social 
Security Administration found the veteran disabled as of 
January 1995, due to a primary diagnosis of affective/mood 
disorders and a secondary diagnosis of dysthymia.  This fact 
does not support an evaluation in excess of 70 percent.  The 
criteria utilized by VA and the SSA in determining 
entitlement to disability benefits are not same and that a 
determination by SSA is not binding upon VA.  See, e.g., 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The law 
requires VA to make an independent analysis and 
determination.  In this case, the preponderance of the 
evidence shows that the veteran's psychiatric disability was 
no more than 70 percent disabling prior to July 8, 2005.  

The veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected psychiatric disability warranted an evaluation in 
excess of 70 percent, prior to July 8, 2005.

As the preponderance of the evidence is against entitlement 
to an evaluation in excess of 70 percent, prior to July 8, 
2005, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The evidence dated on and after July 8, 2005 reveals that the 
veteran does meet the criteria for a 100 percent evaluation 
under Diagnostic Code 9400.  

On an outpatient progress note dated July 8, 2005, a VA 
medical doctor provides the opinion that the veteran was 
totally and permanently disabled from his depression.  He had 
suffered years of debilitating depression despite good 
compliance with treatment.  He continued to describe 
significant depression, anergia, loss of interest, crying 
spells and impaired sleep.  

An August 2006 VA examination report provides that the 
veteran kept to himself, lived with his mother but stayed in 
his room and barely saw her, thought about suicide all the 
time and recently thought about walking in front of a car, 
and had made arrangements for his sister and mother to take 
care of his bills.  His activities of daily living were 
severely limited.  

On examination the veteran presented himself in great 
distress by facial expression and gesture.  There was 
psychomotor agitation.  He was fully oriented with a clear 
sensorium and without psychotic symptoms at this time.  His 
speech was rambling, often confused and very unfocused.  
There was marked impairment of the ability to communicate, 
mood was severely depressed and affect was constricting in 
range to dysphoric emotions.  Memory and concentration were 
impaired.  Insight was fair and judgment was functional.  

The examiner summarized that the veteran's retreat in social 
isolation to his bedroom, extremely poor concentration, and 
lack of interest and motivation to do anything were all 
aspects of his nervous condition that made it unlikely that 
he could function in any employment situation.  

The Axis I diagnosis was generalized anxiety disorder with 
severe depression without psychosis.  The Axis V GAF score 
was 30 based on inability to function in almost all areas.  

Although a treatment note dated in September 2006 reflects 
some improvement as compared to the August 2006 VA 
examination, the evidence of record does not establish that 
the veteran was able to maintain that improvement.

The foregoing evidence reveals that the veteran does meet the 
criteria for a 100 percent evaluation under Diagnostic Code 
9400.  The records show that since July 8, 2005, his service-
connected psychiatric disability results in gross impairment 
in communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, and intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).

Claim for increased evaluation for lumbar disability

Turning to the veteran's low back claim, under Diagnostic 
Code 5293, as effective on September 23, 2002, intervertebral 
disc syndrome is evaluated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks per year.  A 
40 percent rating requires that the disability be productive 
of incapacitating episodes having a total duration of at 
least four but less than six weeks per year.  Finally, a 
maximum 60 percent rating is available when the condition is 
manifested by incapacitating episodes having a total duration 
of at least six weeks but less than twelve weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective September 26, 2003, the rating schedule provides 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), unless the disability is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Incapacitating Episodes 
Formula) (Diagnostic Code 5243).  Diagnostic Code 5243 now 
embodies the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) should be rated 
either under the General Rating Formula or under the 
Incapacitating Episodes Formula, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Diagnostic Codes 5235 to 5242 (2007).

The Incapacitating Episodes Formula is the same as the 
criteria for intervertebral disc syndrome effective September 
23, 2002, as outlined above.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation for disc herniation at L4-
5, disc bulge at L5-S1, facet degenerative joint disease in 
excess of 20 percent prior to August 22, 2005, and in excess 
of 40 percent from August 22, 2005.

There are no medical records that show treatment and bed rest 
ordered by a physician.  Thus, the criteria relating to 
incapacitating episodes are not applicable because 
incapacitating episodes that meet the regulatory definition, 
with bed rest prescribed by a physician, are not shown.  See 
Diagnostic Code 5293 (September 23, 2002), Diagnostic Code 
5243 (September 26, 2003) and the Incapacitating Episodes 
Formula.

VA examinations conducted in October 2003 and April 2005 show 
that the veteran had forward flexion to 60 degrees and 35 
degrees, respectively.  These ranges of motion do not satisfy 
the criteria for an evaluation in excess of 20 percent under 
the General Rating Formula for the period prior to August 22, 
2005.  They do not show forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.

The VA examinations conducted in October 2003 and April 2005 
disclosed no neurological abnormalities.  The veteran 
reported urinary problems, and the examiner who conducted the 
April 2005 VA examination noted that veteran reported a 
history of prostate problems.  The examiner also noted that 
the veteran complained of fecal incontinency, but noted that 
this symptom had not been attributed to the veteran's 
service-connected back disability.  Later VA outpatient 
treatment records disclose that the veteran denied fecal 
incontinence.  The veteran was not using a cane or other 
assistive device for ambulation, and was not using a TENS 
unit, but was using a lumbar corset.  He had a 
"satisfactory" gait with a trace of a limp.  No 
neurological disorder was found at the time of the October 
2003 and April 2005 October 2003 and April 2005 VA 
examinations, although the veteran did complain of radiating 
pain into the groin.  He rooted some tingling and numbness in 
the lower extremities.

On August 22, 2005, the veteran reported an increase in back 
pain.  He asked for replacement of a TENS unit he had 
previously used which no longer was working.  He was referred 
for physical therapy and pain management.  Medical evaluation 
in September 2005 disclosed that the veteran continued to 
report increased back pain and decreased ability to perform 
activities of daily living.  It was noted that his pain 
management follow-up was cancelled because that clinic closed 
in late August 2005 following Hurricane Katrina.  

Similarly, the report of an August 2006 VA examination shows 
that the veteran's lumbar spine was not ankylosed.  The 
veteran had forward flexion, extension, bilateral lateral 
flexion and bilateral lateral rotation, although he had pain 
with movements in each of those planes, beginning at about 10 
degrees.  Thus, the veteran does not satisfy the criteria for 
an evaluation in excess of 40 percent under the General 
Formula for the period.  No neuralgic disorder which might 
warrant a separate or additional evaluation was identified.  

The Board recognizes that the veteran has made complaints of 
pain and flare-ups during each of the three VA examinations.  
As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  

The October 2003 VA examination found that the veteran had 
pain on all range of motion testing and noted it was 
conceivable that the pain could further limit function during 
flare-ups or with increased use.  It was not feasible to 
attempt to express this in terms of additional limitation of 
motion with any degree of medical certainty.  The April 2005 
VA examination found that there was increased pain on range 
of motion testing but no additional limitation of motion 
after repetitive motion.  It was not feasible to attempt to 
express this in terms of additional limitation of motion with 
any degree of medical certainty.  The August 2006 VA 
examination found that additional limitation of function due 
to repetitive use or flare-ups could not be determined 
without resort to mere speculation.  However, the record 
reflects increased complaints of pain and an increased impact 
on activities of daily living beginning in August 2005.  
Thus, the veteran is not entitled to an increased evaluation 
on the basis of pain, because the evaluation under DC 5293 
(under the version of the regulations in effect when the 
veteran submitted his claim) or DC 5243 (under the current 
version of the regulations) encompasses pain.  

Despite the veteran's complaints and the VA examination 
reports, the Board finds that the effects of pain reasonably 
shown by the record before the Board to be due to the 
veteran's service-connected low back condition are 
contemplated in the current 20 percent and 40 percent ratings 
assigned to the condition.  As noted above, the evidence 
simply does not show that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by these evaluations.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

As noted above, the Board has considered whether the veteran 
has any neurological disorder which might warrant a separate, 
additional, compensable evaluation, but no provider has 
identified a neurologic abnormality or disorder, although the 
veteran does compain of pain radiating into the legs at 
times.  

As the preponderance of the evidence is against an evaluation 
for disc herniation at L4-5, disc bulge at L5-S1, facet 
degenerative joint disease in excess of 20 percent prior to 
August 22, 2005, and in excess of 40 percent from August 22, 
2005, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.  




ORDER

A 70 percent evaluation, but not higher, for generalized 
anxiety disorder/dysthymic disorder with psychogenic tremor, 
prior to July 8, 2005, is granted, subject to the rules and 
regulations governing the award of monetary benefits. 

A 100 percent evaluation for generalized anxiety 
disorder/dysthymic disorder with psychogenic tremor, from 
July 8, 2005, is granted, subject to the rules and 
regulations governing the award of monetary benefits.

An evaluation for disc herniation at L4-5, disc bulge at L5-
S1, facet degenerative joint disease in excess of 20 percent 
prior to August 22, 2005, is denied.

An evaluation for disc herniation at L4-5, disc bulge at L5-
S1, facet degenerative joint disease in excess of 40 percent 
from August 22, 2005 is denied.



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


